Citation Nr: 1132759	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-00 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to March 1993.  

The matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the RO.  

In December 2009, the Board reopened and remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for additional development of the record.  

All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Additionally, in June 2011, the Veteran and his representative submitted written statements and copies of medical evidence directly for the Board's consideration.  He failed to supply a waiver of his right to have this evidence initially considered by the RO.  

Insofar as this evidence is duplicative of other evidence in the claims file, the Board finds that a remand to the RO is not necessary and would serve only to delay the favorable resolution of this matter.  


FINDINGS OF FACT

1.  The Veteran's pre-existing bilateral pes planus is shown as likely as not to have increased in severity beyond normal progression during the Veteran's period of active service.  

2.  The currently demonstrated severe bilateral flat foot condition is shown have been aggravated by the extreme conditions associated with his duties during his extended active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral pes planus was aggravated by active service.  38 C.F.R. 38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1137 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is fully favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.  


Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.  

For VA purposes congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant's military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition.  

Congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service- connected.  Id.  

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  

The provisions of 38 U.S.C.A. § 1153 provide criteria for determining when a pre-existing disability has been aggravated.  Under the statute, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. A. § 1153.  

Importantly, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306; see also 38 U.S.C.A. § 1153 (West 2002).  

In deciding a claim based upon aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In Barr v. Nicholson, 21 Vet. App. at 308-09, the Court, in regard to varicose veins, indicated that lay evidence was to be considered competent with regard to a disease with "unique and readily identifiable features" that was "capable of lay observation."  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran asserts that he suffers from bilateral pes planus that was aggravated by his service.  He has supplied various written statements and internet research in support of his claim.  

The Veteran's Report of Medical Examination for the purpose of enlistment in the Marine Corps, dated in May 1987, reflects clinical evaluation results of "pes planus-mild, asymptomatic," on the Veteran's entrance examination.  

In reviewing the records from service, and in consideration of the findings of various VA podiatrists and examiners, the Board finds that there is not clear and unmistakable evidence that the Veteran's bilateral pes planus was not aggravated during service.  See VAOPGCPREC 3-2003 and Wagner, both supra.  

Notably, the service treatment records show that he had diagnosis of mild, asymptomatic pes planus when he first entered the service in May 1987, but show referrals to podiatry clinic and treatment for bilateral shin splints, flat footedness, extreme pain when standing, calves fall asleep, ankle eversion strain, foot strains, and ankle strain starting in December 1987.  

In a January 1988 podiatry note, the Veteran was advised to start on progressive running after his posterior shin splints resolved.  In April 1988, the Veteran was again treated by podiatry for flexor hallucis longus tendonitis and complained of pain in the right first toe and proximal end of the medial long arch when walking.  Later that month, the Veteran was diagnosed with very mild iliotibial band syndrome.  

In February 1991, the Veteran was treated for right foot pain for three weeks, without trauma to the foot. He complained of popping in his foot when running after running a six mile run.  The practitioner noted that the Veteran's symptoms first appeared two weeks ago and then disappeared until the day he had the six mile run.  He was diagnosed with overuse syndrome.  

In statements dated in March 2005 and March 2007, two VA podiatrists diagnosed the Veteran with bilateral pes planus with associated plantar fasciitis, and opined that the Veteran's plantar fasciitis was likely related to his military service.  

The podiatrists specifically attributed the Veteran's plantar fasciitis to over use and increased levels of activity in service.  Notably, the March 2007 podiatrist indicated that the Veteran's pre-existing pes planus could have been aggravated by wearing boots without orthotics or doing excessive activities in service.  

Additionally, in September 2005, December 2009, and April 2011, VA examiners specializing in podiatry have diagnosed the Veteran with bilateral pes planus, and have specifically opined that the Veteran's bilateral foot disorder was most likely caused by a service related event.  

The September 2005 VA examiner noted that the Veteran's claims file showed that he was treated for an acute foot condition in March 1988 and in 1991 after a six mile march.  

The December 2009 VA examiner concluded that it was as likely as not that the Veteran's pes planus worsened due to the rigors of the military service.  

Significantly, the April 2011 VA examiner diagnosed the Veteran with bilateral subtalar severe overpronation secondary to posterior tibialis tendon insufficiency, and noted that, in reviewing the claims file, the Veteran had a lot of military medical visits for issues involving his feet in the form of heel pain, foot pain and shin splints.  

The examiner concluded that the gruesome military routine of long marches and runs aggravated the Veteran's condition in the military, as was indicated in the service record by the Veteran's frequent medical visits for issues related to his feet.  

The examiner noted that service could have aggravated his condition in the long run, but it was hard to make a connection since the disease was progressive and usually got worse after age 50.  

Moreover, a recent VA outpatient report in May 2011 noted that the Veteran suffered from a severe flat foot condition.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

In this case, the Board finds that the various VA medical opinions constitute probative and dispositive evidence as to the current medical question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

Accordingly, in resolving all reasonable doubt in the Veteran's favor, service connection for bilateral pes planus is warranted.  


ORDER

Service connection for bilateral pes planus is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


